REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 10/1/21 has been entered in full. Claims 2-9, 11 and 12 are canceled. Claims 1, 10, 14-16 are amended. New claim 17 is added. Claims 1, 10 and 13-17 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (7/9/21).
The objections to claims 14-16 at pg 2 are withdrawn in view of the amendments to the claims.
All rejections of cancelled claims 2, 14 and 23 are moot.
The rejection of claims 1, 10, and 13-16 at pages 3-7 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the anti-CD47 agent to an anti-CD47 antibody; this scope was indicated as meeting the requirement at page 7 of the Office Action.
The rejection of claim 1, 13 and 16 at page 8 under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi-Sanjani et al (2014) is withdrawn in view of the amendments to the claims that limit to method to in vivo reversion of fibrosis of the lungs; the teachings of Sharifi-Sanjani are limited to cardiac fibrosis.
The rejection of claims 1 and 13 at page 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al, U.S. 20160257751, is withdrawn in view of Applicants' amendments to the claims that limit the method to one for in vivo reversion of fibrosis of the lungs, and that further requires that the antibody that neutralizes CD47 is administered in a dose effective to reverse fibrosis in vivo; Swanson does not teach that an anti-CD47 antibody can reverse fibrosis, or administering a dose effective for such. 
The rejection of claim 10 at pages 9-10 under 35 U.S.C. 103(a) as being unpatentable over Swanson et al, U.S. 20160257751, as applied to claim 1, and further in view of King et al, U.S. 20020086013, is withdrawn for the same reasons as above.
withdrawn for the same reasons as above.
Furthermore, Applicants arguments' at pg 5-6 of the reply are also found persuasive with respect to unexpected results observed with the anti-CD47 antibody when administered to an animal model of pulmonary fibrosis, which the specification indicates is a model of idiopathic pulmonary fibrosis (¶ 138, published application). Applicants argue that the results demonstrate evidence that the "fibrosis was effectively reversed with anti CD47 treatment", which is an unexpected result as the prior art generally recognizes that idiopathic pulmonary fibrosis is irreversible (e.g., Brown, 2015. U.S. Pharm 40(7): HS12-16; 10 pages as printed).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 10 and 13-16 set forth previously have been withdrawn as indicated above. Furthermore, new claim 17 has been fully examined for patentability and is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10 and 13-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646